Case 1:18-cr-00167-PLM ECF No. 847 filed 09/18/19 PageID.5042 Page 1 of 1

                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


UNITED STATES OF AMERICA,

         Plaintiff,                        Case No. 1:18−cr−167

   v.                                      Hon. Paul L. Maloney

SHAMEKIA LIPTROT,

         Defendant.
                                     /



                          NOTICE OF HEARING


TAKE NOTICE that a hearing has been scheduled as set forth below:

Type of hearing(s):   Sentencing
Date/Time:            January 6, 2020 03:30 PM
District Judge:       Paul L. Maloney
Place/Location:       174 Federal Building, Kalamazoo, MI




                                         PAUL L. MALONEY
                                         United States District Judge

Dated: September 18, 2019         By:     /s/ Amy C. Redmond
                                         Case Manager
